Name: Commission Regulation (EEC) No 597/88 of 3 March 1988 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs
 Type: Regulation
 Subject Matter: food technology;  trade policy;  agricultural activity;  distributive trades;  processed agricultural produce
 Date Published: nan

 No L 59/12 Official Journal of the European Communities 4. 3. 88 COMMISSION REGULATION (EEC) No 597/88 of 3 March 1988 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended in particular for incorporation in compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 222/88 (2), and in particular Article 7a thereof. Article 1 Regulation (EEC) No 2409/86 is hereby amended as follows : Whereas Article 1 of Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 25/88 (4), fixes the date on which butter offered for sale by the intervention agency must have been taken into storage ; whereas, in order to enable the programme to be continued, the date of entry into storage of the butter should be postponed ; whereas that provision must, however, apply from 2 March 1988 only so that the sale at a predetermined price provided for in Article 25 of Regu ­ lation (EEC) No 2409/86 may involve the oldest butter until that date : 1 . In the first subparagraph of Article 1 , '1 April 1985 and '1 October 1985' are replaced by '1 March 1986'. 2. Article 10 is replaced by the following : 'Article 10 The provisions of Article 9 (2) shall not apply to compound feedingstuffs delivered by tanker or container to a farm or a fattening concern which uses such compund feedingstuffs under the conditions laid down in Article 11 .' 3. The introductory phrase in the first subparagraph of Article 14 (4) is replaced by the following : 'In the special case referred to in the second indent of the first subparagraph of Article 9 ( 1 ), the period provided (or in Article 4 shall be 180 days and the inspection provided for in point 2 (a) shall also be deemed to have been carried out and the processing security referred to in Article 21 (2) shall be released where the successful tenderer submits :'. 4. The application of Article 27a is suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the second indent of the first subparagraph of Article 9 (1 ) of Regulation (EEC) No 2409/86 was amended by Regulation (EEC) No 3658/87 (*) to clarify its provisions ; whereas, in order to avoid any ambiguity, Article 10 of Regulation (EEC) No 2409/86 should be amended accordingly ; whereas, in view of experience gained, the period of manufacture of the compound feedingstuffs should be extended under the special case provided for in the second indent of the first subpara ­ graph of Article 9 ( 1 ); Whereas it is not worthwhile and it is costly to continue, in the present situation, trials involving the utilization of butter at a reduced price for industrial purposes in the absence of convincing results ; whereas sales of butter under Title Vila of Regulation (EEC) No 2409/86 should accordingly be suspended ; 0 OJ No L 169, 18 . 7. 1968, p. 1 . (2) OJ No L 28, 1 . 2. 1988, p. 1 . (3) OJ No L 208, 31 . 7. 1986, p. 29. (4) OJ No L 4, 7. 1 . 1988, p. 11 . O OJ No L 343, 5. 12. 1987, p. 18 . Article 1 (1 ) shall apply with effect from 2 March 1988 . 4. 3 . 88 Official Journal of the European Communities No L 59/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1988. For the Commission Frans ANDRIESSEN Vice-President